Citation Nr: 1446137	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-41 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had service in the United States Air Force from July 1982 to March 1984. 

This case comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Huntington, West Virginia.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2010.  During the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Based on the testimony, the VLJ determined that additional records should be sought and that the Veteran should be provided a new VA medical examination.  Following the hearing, the case was remanded to obtain additional medical records, and the Veteran was provided a new VA medical examination.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010), the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran does not have PTSD.
 
2.  The Veteran did not develop a chronic psychiatric disorder during service and does not have any current psychiatric disorder that is related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Letters sent to the Veteran in September 2007 and January 2012 advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These letters also advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs), VA treatment records, service personnel records, Social Security Administration (SSA) records, and private medical records.  The Veteran has been afforded VA medical examinations.  VA medical opinions have been obtained.  The Veteran has provided testimony at a hearing before the Board.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  There is no indication that there is any additional obtainable evidence that should be obtained to substantiate the Veteran's claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The Veteran submitted his claim for service connection for PTSD in August 2007 and indicated that he had had PTSD since February 1983.  The Veteran testified at his hearing that he has PTSD due to a B-52 plane blowing up on his base in North Dakota.  He said that he was not at the base when the plane exploded, but that he knew some of the people who got killed.  He also reported that the next day he had to provide security around the area of the exploded plane.  The Board notes that the Veteran did not serve in combat.  In fact none of the Veteran's service was during a period of war.

Before it is necessary to address the question of the adequacy of the stressors, it must first be determined whether the Veteran's reported symptomatology is sufficient to warrant a diagnosis of PTSD, since the primary requirement for service connection is a current diagnosis.  It is here that the Veteran's claim for service connection for PTSD fails as the weight of the evidence is against the conclusion that the Veteran has PTSD. 

A review of the Veteran's service treatment records note anxiety in October and November 1983, but do not show any complaints of, symptoms of, or a diagnosis of PTSD.  The remainder of the STRs, including the January 1984 discharge examination report, show no reference to anxiety or any other psychiatric disability.  The Board notes that the Veteran filled out a Report of Medical History (RMH) in January 1984 in preparation for discharge from service.  On the RMH he reported several disabilities, but specifically denied ever having nervous trouble of any sort and he also denied depression or excessive worry.  

The service personnel records indicate that the Veteran was emotionally immature, that he had many personal problems and that he was discharged from service due to a pattern of misconduct.  During service the Veteran was given two Article 15's and four letters of reprimand for various infractions including failure to follow orders, for falling asleep on post, and for being in arrears of several debts to military and civilian agencies.

A March 2007 VA treatment record indicates that it was the Veteran's initial visit to establish care and receive medication.  The March 2007 VA treatment record further indicates that PTSD and depression screening were both negative.

On VA psychiatric examination in August 2009, the examiner described the Veteran's reported stressor and the Veteran's disciplinary infractions during service.  After reviewing the Veteran's history and examining the Veteran, the VA examiner opined that the Veteran did not have PTSD.  The examiner diagnosed adjustment disorder with depressed mood.  The examiner opined that the Veteran's adjustment disorder was due to a stroke the Veteran had in 2005.  The examiner provided an Axis II diagnosis of dependent personality traits. 

The Veteran's Virtual VA folder contains numerous VA treatment records.  A January 2010 VA treatment record noted a past medical history of depressive disorder, personality disorder and mood disorder.  A March 2010 VA psychology record notes that the Veteran asked the clinician whether he met the criteria for PTSD.  The VA clinician told the Veteran that it was his opinion that the Veteran did not meet the criteria for PTSD, but rather manifested symptoms consistent with mood disorder and personality disorder.  He noted that the Veteran seemed to have longstanding problems with agitated depression.  He also noted that the Veteran's overall inflexibility of coping was suggestive of a personality disorder.  A December 2010 VA treatment record notes an admitting diagnosis of PTSD, but no diagnosis of PTSD on discharge.  

A September 20, 2010 private medical record contains diagnoses of rule out anxiety disorders, rule out mood disorders, rule out schizophrenia and other psychotic disorders, and rule out substance related disorders.  It also contained an Axis II diagnosis of rule out personality disorders.  A September 22, 2010 private treatment record contains diagnoses of substance abuse, possible PTSD, and mood disorder.  The Axis II diagnosis was personality disorder after stroke.  

The Veteran's SSA records indicate that the Veteran was found to be disabled due to cerebrovascular disease and diabetes mellitus.  These records show that the Veteran experienced a stroke in January 2005.  The SSA records do not indicate the presence of PTSD, depression, or anxiety.  

The Veteran was provided another VA psychiatric examination in January 2012.  The VA examiner opined that the Veteran did not have PTSD.  She noted that the Veteran did not report or endorse symptoms or criteria to meet the diagnosis of PTSD.  She diagnosed the Veteran as having opioid dependence in early remission, depressive disorder, and personality disorder.

To the extent that the Veteran asserts that he has PTSD related to service, as a lay person, he is not competent to offer opinions on a matter clearly requiring medical expertise, such as providing a diagnosis or a medical nexus opinion regarding the claimed PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).

The Board finds that the most probative evidence of record supports a finding that the Veteran does not have PTSD.  The most probative evidence of record includes the VA PTSD screening in March 2007 that was noted to be negative.  It also includes the August 2009 and January 2012 VA psychiatric examination reports where VA clinicians reviewed the Veteran's records and examined the Veteran and concluded that the Veteran does not have PTSD.  Although there is an admission diagnosis of PTSD on a December 2010 VA medical record, and a private medical record indicating possible PTSD, there are many more medical records indicating that the Veteran does not have PTSD than there are indicating that he has, or might have, PTSD.  Furthermore, the findings of VA clinicians that have reviewed the Veteran's complete medical history, and examined the Veteran, are considered to be the most probative evidence of record.  Having weighed the totality of the evidence of record, the Board concludes that the weight of the evidence is against the conclusion that the Veteran has met the criteria for a diagnosis of PTSD at any time during the course of his appeal, and therefore he does not have PTSD for VA purposes.  Simply stated, the best evidence in this case is that the Veteran does not currently have PTSD, and has not had PTSD at any time during the course of his appeal, notwithstanding any evidence to the contrary.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, because the weight of the evidence is against the conclusion that the Veteran has experienced PTSD due to service, service connection for PTSD is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to any other psychiatric disorders other than PTSD, the Board notes that the record contains VA medical records containing diagnoses of depression dating from August 2009.  Since that time he was received diagnoses of adjustment disorder, depression, drug dependence and personality disorder.  Thus, the crucial inquiry is whether any currently diagnosed psychiatric disorder is related to service.  For the reasons and bases set forth below, the Board concludes that the Veteran does not have any current psychiatric disorder that is related to service. 

With regard to personality disorders, they are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  See VAOPGCPREC 82-90.  In this case, however, there is no credible suggestion or allegation that the Veteran's diagnosed personality disorder was subject to a superimposed disease or injury or otherwise aggravated by service.  Indeed, the January 2012 VA examiner concluded that there was no connection between the Veteran's personality disorder and his military service.  As such, service connection for the Veteran's personality disorder is not warranted.

The Board recognizes that the STRs refer to anxiety in October and November 1983.  However, the remainder of the STRs make no reference to anxiety and the Veteran denied having nervous trouble, depression or excessive worry when examined for discharge from service.  Furthermore, none of the post service medical records indicate that the Veteran has developed anxiety, depression, or any other acquired psychiatric disorder due to service.  To the contrary the August 2009 VA examiner diagnosed an adjustment disorder with depressed mood and attributed that disability to the Veteran's stroke which occurred in 2005.  Furthermore, the January 2012 VA examiner diagnosed drug dependence, depressive disorder and personality disorder and opined that the evidence shows no relationship between these diagnoses and service.  In this case the weight of the evidence indicates that the Veteran does not have any psychiatric disorder that is related to service.   





							(CONTINUED ON NEXT PAGE)


Accordingly, the Board concludes that the preponderance of the evidence is against granting service connection for an acquired psychiatric disorder, to include PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


